DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Examiner's Amendments 
 
The following examiner’s amendments to the record appear below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for these examiner’s amendments was given in a telephone interview with Mr. Robert G. Crouch on 06/24/2021.

Amendments to the Claims
Please amend claim 1 as follows: 

A method of producing isolated graphene sheets having an average thickness smaller than 30 nm directly from a layered graphite material having hexagonal graphene planes with an interlayer spacing, said method comprising: (a) forming an alkali metal ion-intercalated graphite compound by an electrochemical intercalation procedure which is conducted in an intercalation reactor, wherein said reactor comprises (i) a liquid solution 

Allowable Subject Matter 

Claims 1-19 and 21-29 are allowed.

Reasons for Allowable Subject Matter
 
The prior art of record does not teach or render obvious the inventions of claim 1 as a whole, because the prior art of record does not teach or render obvious use of an 

The prior art of record does not teach or render obvious the inventions of claims 3, 4, and 11 as a whole, because the claims require a combination of the following two limitations:

at least one of said alkali metal salts is selected from sodium borofluoride (NaBF4), potassium borofluoride (KBF4), sodium hexafluoroarsenide, potassium hexafluoroarsenide, sodium trifluoro-methanesulfonate (NaCF3SO3), potassium trifluoro-metasulfonate (KCF3SO3), bis-trifluoromethyl sulfonylimide sodium (NaN(CF3SO2)2), sodium trifluoromethanesulfonimide (NaTFSI), bis-trifluoromethyl sulfonylimide potassium (KN(CF3SO2)2), a sodium ionic liquid salt, lithium hexafluoroarsenide (LiAsF6), lithium trifluoro-methanesulfonate (LiCF3SO3), bis-trifluoromethyl sulfonylimide lithium (LiN(CF3SO2)2), lithium bis(oxalato)borate (LiBOB), lithium oxalyldifluoroborate (LiBF2C2O4), lithium nitrate (LiNO3), Li-fluoroalkyl-phosphates (LiPF3(CF2CF3)3), lithium bisperfluoro-ethysulfonylimide ethylsulfonylimide (LiBETI), lithium bis(trifluoromethanesulfonyl)imide, lithium bis(fluorosulfonyl)imide lithium 

a liquid solution electrolyte solution composed of a mixture of two alkali metal salts having different alkali metals dissolved in an organic solvent

Jeon teaches that when the liquid solution electrolyte solution is composed of a mixture of two alkali metal halide salts having different alkali metals, the melting point is lowered. However, Jeon does not explicitly teach that the melting point is lowered when two alkali metal salts having different alkali metals are not alkali metal halide salts.

Claims 3, 9, 18, 21, and 23 have allowable subject matter because they depend from claim 1.

Claims 6, 7, 10, 17, 22, 24, 27, and 29 have allowable subject matter because they depend from claim 4.

Claims 2, 5, 8, 12-16, 19, 25, 26, and 28 have allowable subject matter because they depend from claim 11.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and should preferably accompany the issue fee.  Such 

Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SALIL JAIN whose telephone number is (571)270-1915.  The examiner can normally be reached on M-F 10 AM to 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V. Van can be reached on 571-272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/SALIL JAIN/Examiner, Art Unit 1795